Citation Nr: 9909768	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-09 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to April 
1972.

The veteran's original claim for service connection for 
residuals of a spinal fracture was denied by the Northern 
Little Rock RO in June 1972, with notification sent on August 
17, 1972.  The veteran filed a notice of disagreement in July 
1972, but did not perfect his appeal following the issuance 
of a statement of the case in September 1972.  The RO also 
issued a rating decision in August 1972, which was apparently 
enclosed with the statement of the case, continuing to deny 
service connection for a back disorder.  This decision was 
not appealed.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October1996 rating decision of the 
RO, which found that new and material evidence had not been 
presented to reopen the veteran's claim for service 
connection for a back disorder.


FINDINGS OF FACT

1.  Service connection for a back disorder was originally 
denied by the RO in a rating decision dated in 1972 that 
became final.

2.  Evidence received since 1972, when viewed in the context 
of all the evidence is neither cumulative nor redundant, and 
is so significant that it must be considered to fairly decide 
the merits of the claim.  


CONCLUSION OF LAW

Evidence received subsequent to the most recent unappealed 
rating decision of 1972, which denied entitlement to service 
connection for a back disorder is new and material; thus the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.104, 3.156(a), (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


The veteran contends, in essence that he is entitled to 
service connection for a back disorder.  He alleges that he 
aggravated a preexisting back condition by physical activity, 
including judo, while on active duty.  

The veteran's August 1970 pre-induction examination, 
previously considered by the RO, noted complaints of back 
problems, and indicated that a letter existed pointing to 
back problems.  An undated enlistment examination summarized 
his defects as old spinal fracture and unstable lower spine.   
A letter dated in January 1971, included findings from a 
physician who reviewed an X-ray report diagnosing an 
anatomical variation of lumbar vestibule.  This X-ray report 
was said to have provided the basis for rejection from 
employment due to back problems.  Service medical records, 
previously considered by the RO, reveal that the veteran was 
seen repeatedly for back problems in September 1971.  A 
history of falling off a horse at the age of 12 was given, 
with sequela of severe back pain at the time, and 
intermittent back pain, since then.  The diagnoses rendered 
included acute lumbosacral strain and old compression 
fracture at D1.  A September 1971 X-ray of the dorsal spine 
and lumbosacral spine, yielded negative findings.  

Treatment notes in 1971 described the veteran's back pain as 
worsening, and he was placed on physical profile for acute 
back strain in September 1971.  An October 1971 treatment 
note described his back as having a dull ache but much 
improved, and he continued to be on physical profile for low 
back pain syndrome.  By December 1971, he was placed on 
physical profile for chronic back strain.  In February1972 he 
was seen for back pain after lifting a duffel bag.  His March 
1972 separation examination revealed no findings of lower 
back problems.    

Additional evidence previously considered by the RO includes 
the report from an August 1972 VA examination which gives a 
history of the veteran injuring his back in 1966 when he fell 
from a horse and of reinjuring his back in boot camp, in a 
1971 jujitsu incident where he was thrown over a man's 
shoulder.  The physical examination yielded no significant 
findings other than a bilateral genu valgum of 20 degrees and 
a half-inch leg length discrepancy.  His X-rays were normal 
except for a congenital anomaly consisting of an accessory 
center of ossification of D-11.  The diagnosis rendered was 
congenital anomaly of D-11 consisting of an accessory center 
of ossification of the anterior and plate.  

Evidence submitted, since the most recent prior final 
decision, includes treatment notes from November 1990, 
documenting right lower extremity weakness and foot drop and 
suggested the possibility of sciatic nerve lesion or L5-S1 
nerve root lesion.  Diagnoses rendered through EMG and nerve 
conduction studies, included a right peroneal neuropathy, 
with evidence of compression between the popliteal space and 
fibular head.  

Also submitted, since the most recent prior final decision is 
a November 1997 private physician's report which diagnosed 
chronic post-traumatic low back pain syndrome secondary to 
lower lumbar facet arthropathy with hypertrophy and 
asymmetry, which was said to have occurred due to an injury 
in 1971, while in the army.  The injury was said to have 
resulted in hypertrophy (enlargement) and asymmetry of the 
facet joints of the lumbar spine.  The condition was 
described as a degenerative or arthritic condition with 
baseline chronic pain and frequent exacerbation, and 
progressive in nature.

As noted above, the RO's 1972 denial of service connection 
was not appealed by the veteran.  A prior rating decision 
that becomes final may not be reopened, in the absence of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105;  38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a) (1998); Manio v. Derwinski, 
1 Vet. App. 140 (1991). 

The question now presented is whether new and material 
evidence has been submitted, since the prior adverse decision 
of 1972, to permit reopening of the claim.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  
It is significant, for the outcome portion of this case, that 
the presumption of credibility attaches to evidence submitted 
for purposes of reopening a claim.  Justus v. Principi, 3 
Vet. App. 510 (1992).

In determining which evidence is to be considered as newly 
presented for purposes of deciding whether to reopen a claim, 
in Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) held that to reopen a 
previously and finally disallowed claim (whether decided by 
the Board or an RO), there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  

The United States Court of Appeals for the Federal Circuit 
(Federal) Circuit has also recently set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of "new and material evidence."  In 
the case of Hodge v. West, 155 F.3rd 1356 (1998), the Federal 
Circuit held that in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the Court impermissibly ignored the definition of 
"material evidence" adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the legal 
standard that remains valid, 38 C.F.R. § 3.156(a), requires 
that in order for new evidence to be material, it must be 
"so significant that it must be considered in order to 
fairly decide the merits of the claim."

Upon review of the evidence, the Board finds that new and 
material evidence has been submitted to reopen a claim for 
service connection for a back disorder.  Specifically, the 
Board finds that the November 1997 report from the private 
physician linked the veteran's back disorder, which was 
described as "progressive" and with exacerbations, to 
injury inservice.  Although the history given did not include 
any pre-service injuries, the report suggests the possibility 
of aggravation by service.  When viewed in light of the 
previously considered service medical records, which did show 
treatment for back problems, including one lifting injury in 
February 1971, the evidence suggests the possibility of 
service connection due to aggravation, if not on a direct 
basis.  Therefore, it is neither cumulative nor redundant, 
and it must be considered to fairly decide the veteran's 
claim.

Accordingly, as new and material evidence has been presented, 
the veteran's claim for service connection for a back 
disorder is reopened and must be considered in light of all 
the evidence, both old and new, with evaluation and 
consideration of the probative value of the evidence.  
However, in order to protect the veteran's rights, this issue 
is further addressed in the REMAND section of this decision.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder is 
reopened, and to this extent the appeal is granted.


REMAND

Having reopened the claim for service connection for an 
acquired psychiatric disorder, de novo review of all the 
evidence is indicated.  In order so as to not prejudice the 
appellant's claim, initial review by the RO is indicated.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where indicated by the facts and circumstances of the 
individual case.  See Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

The veteran contends, in essence that he is entitled to 
service connection for a back disorder.  He alleges that he 
aggravated a preexisting back condition by physical activity, 
including judo, while on active duty.  

Service medical records revealed numerous episodes of 
treatment for back complaints.  A history of preexisting back 
problems dating back to a childhood horseback riding accident 
was given.  He was placed on profile for back problems 
between September 1971 and February 1972.  

The report from an August 1972 VA examination yielded a 
diagnosis of congenital anomaly of D-11 consisting of an 
accessory center of ossification of the anterior and plate.  

The November 1997 report from a private physician, diagnosed 
chronic post traumatic low back pain syndrome secondary to 
lower lumbar facet arthropathy with hypertrophy and 
asymmetry, which was said to have occurred due to an injury 
in 1971, while in the army.  The injury was said to have 
resulted in hypertrophy (enlargement) and asymmetry of the 
facet joints of the lumbar spine.  The condition was 
described as a degenerative or arthritic condition with 
baseline chronic pain and frequent exacerbation, and 
progressive in nature.

In view of the foregoing, the Board finds that further 
development is warranted, in order to seek an opinion as to 
whether the veteran's low back disability was caused or 
aggravated by service.  The Court has held that such medical 
questions must be addressed by medical experts.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

Accordingly, further appellate consideration will be deferred 
and this matter is REMANDED to the RO for the following 
development:

1.  The veteran should be asked to 
provide a list of all medical treatment 
that he has received for his claimed back 
disability since military service.  The 
Board is interested in obtaining all 
records of treatment provided to the 
veteran by VA or private sources.  He 
should be asked to complete the necessary 
authorizations for release of private 
information to the VA, if necessary.  The 
RO should obtain all records from the 
sources reported by the veteran that are 
not already in the claims folder.  The 
records obtained should be made part of 
the claims folder.  All records of any VA 
inpatient and outpatient medical 
treatment should also be obtained and 
associated with the claims folder.  If 
any private treatment is reported and the 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  Thereafter, the veteran should be 
scheduled for a VA medical examination, 
in order to ascertain the nature and 
etiology of any current back disability.  
All tests and studies deemed necessary by 
the examiner should be conducted.  The 
examiner should specifically reconcile 
the prior diagnoses. The examiner must 
review all the medical data on file, 
especially the service medical records 
and should specifically address the 
following questions:  (1) whether the 
medical evidence on file clearly 
establishes the presence of a chronic 
back disorder or pathology before the 
veteran's military service; (2) what was 
the significance of the anatomical 
variation of the lumbar vestibule 
identified in 1971; (3) if the veteran 
clearly had a back disorder before 
service, the examiner should indicate 
with consideration to all the treatment 
and complaints documented in service, 
whether such pre-exiting back condition 
became worse or was aggravated by the 
veteran's military service; (4) if the 
examiner finds that any pre-service back 
disorder, including the anatomical 
variation identified in 1971, was not 
aggravated or did not become worse during 
the veteran's military service, the 
examiner should then specifically 
indicate the approximate date of onset of 
any currently identified back pathology; 
and (5) whether other factors, including 
post service trauma or the aging process 
after the veteran's military service may 
have played a role in the development of, 
or aggravation of, any back disorder 
found to be currently present.  If the 
veteran is not currently suffering from 
any back pathology which could be 
regarded as having been incurred in or 
aggravated while the veteran was in 
service, the examiner must specifically 
indicate so. The examination report 
should set forth in a clear, 
comprehensive, and legible manner all 
pertinent findings and should include 
complete rationale for the opinions 
expressed.  The veteran's entire claims 
folder and a copy of this remand must be 
made available to the examiner prior to 
the examination to facilitate a thorough, 
longitudinal review of the evidence, and 
the examiner should be requested to 
indicate in the examination report that 
he or she has reviewed the entire claims 
folder. 

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
examination report is complete and in 
full compliance with the above 
directives.  If the report is deficient 
in any manner, it must be returned to the 
examining physician for correction. 38 
C.F.R. § 4.2 (1998);  See also Stegall v. 
West,  11 Vet.App. 268 (1998). 

4.  Following completion of the 
foregoing, the RO should again consider 
the veteran's claims in light of all the 
evidence of record, including that 
obtained pursuant to this remand.  In 
adjudicating the claim the RO should take 
into consideration all legal provisions 
pertaining to presumption of soundness 
and aggravation, and should consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise, the RO should 
explain why.  See Cartwright v. 
Derwinski, 2 Vet.App. 24, 26 (1991).

5.  The veteran is hereby advised that he 
has a right to present any additional 
evidence or argument while the case is in 
remand status. The veteran is further 
advised that he has the responsibility of 
assisting the RO in the development of 
his claim. See Wood v. Derwinski, 1 
Vet.App. 191, 193 (1991); Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992);  
Booth v. Brown, 8 Vet.App. 109 (1995); 
and Falzone v. Brown, 8 Vet.App. 398 
(1995).

If the RO decision is adverse to the veteran, he and his 
representative should be furnished a supplemental statement 
of the case which summarizes all pertinent evidence, fully 
cites the applicable legal provisions and reflects clear 
explanation of the decision reached.  The veteran and his 
representative should then be afforded a reasonable amount of 
time within which to respond thereto.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

